DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Oishi et al (US 5619317) in view of Butler et al (US 2008/0186180) teaches all the limitations of claim 1-2 as shown below. 
Per claim 3 and 4, Oishi, Butler nor any other prior art of record teaches comprising a controller which executes such control that the multiple memories simultaneously store the sampled data each sequentially from a first address to a last address, and then perform overwriting with the sampled data back from the first address, and during the overwriting, the sampled data already stored in the memory and the sampled data to be newly stored in the memory are added.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al (US 5619317) in view of Butler et al (US 2008/0186180).

	Per claim 1, Oishi teaches a distance measuring device which irradiates a measurement object with range-finding light as pulse light and measures a distance to the measurement object based on a time required for the pulse light to make a round trip, comprising (abstract and col. 1, lines 4-11 teaches distance measuring device measuring pulse light reflection based on time of arrival): 
a light emitting element which emits the range-finding light as the pulse light (Fig. 1 teaches a light pulse emitter); 
a light receiving element which receives reflected range-finding light obtained as the range-finding light is reflected on the measurement object and outputs a light reception signal corresponding to the reflected range-finding light (Fig. 1 teaches APD 5 that serves as a light reception device which receives reflected pulse and converts it to a reception signal); 
an AD converter which converts the light reception signal output from the light receiving element from an analog signal to a digital signal (col. 1, lines 15-30 teaches AD converter that converts the analog signal to digital and the result is stored in a memory); 
[multiple memories which have different memory sizes from one another and store sampled data output from the AD converter]; and 
a distance calculator which calculates the distance based on the sampled data stored in the multiple memories (col. 13, lines 24-46 and abstract teaches a computation device that calculates the distance based on the stored data).  
	But, Oishi doesn’t explicitly teach multiple memories which have different memory sizes from one another and store sampled data output. 
	However, having memories of different smaller size as appose to one large memory is well-known in the art and isn’t a novel feature. In an analogous art, Butler teaches multiple memories which have different memory sizes from one another and store sampled data output (paragraph 0025, 0054 teaches multiple memories having different memory sizes). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to employ the different memory size of Butler and incorporate it with system of Oishi. The rationale would be to have different size memory for plurality of different size packets. Also, having smaller size memory as appose to one large size would be cost effective. 

	Per claim 2, Butler teaches wherein the multiple memories each have a memory size smaller than a memory size necessary for storing the sampled data for a maximum measurement distance (0054 teaches having smaller size memories and 0025 teaches having several different memory sizes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Colby (US 20090018443) paragraph 0025-0027 teaches multiple memories of different sizes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685